      Case 7:17-cv-08943-CS-JCM Document 569 Filed 05/27/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


    NATIONAL ASSOCIATION FOR                              ECF CASE
    THE ADVANCEMENT OF
    COLORED PEOPLE, SPRING                                Case No. 17 Civ. 8943 (CS)(JCM)
    VALLEY BRANCH, et al.,
                                                          DISTRICT JUDGE
                       Plaintiffs,                        CATHY SEIBEL

        v.                                                MAGISTRATE JUDGE
                                                          JUDITH C. McCARTHY
    EAST RAMAPO CENTRAL SCHOOL
    DISTRICT, et al.,

                       Defendants.


                                     NOTICE OF APPEAL

       Defendant East Ramapo Central School District (the “District”), through counsel, hereby

appeals to the U.S. Court of Appeals for the Second Circuit from each and every part of the

Decision and Order of the U.S. District Court for the Southern District of New York (Seibel, J.),

entered on May 26, 2020 (ECF No. 568). See 28 U.S.C. § 1292(a)(1).

 Dated: May 27, 2020                               Respectfully submitted,

                                                   MORGAN, LEWIS & BOCKIUS LLP

                                                   s/ David J. Butler
                                                   David J. Butler
                                                   Randall M. Levine
                                                   101 Park Avenue
                                                   New York, NY 10178
                                                   T: (212) 309-6000
                                                   F: (212) 309-6001
                                                          -and-
                                                   1111 Pennsylvania Avenue, NW
                                                   Washington, DC 20004
                                                   T: (202) 739-3000
                                                   F: (202) 739-3001
                                                   david.butler@morganlewis.com

                                               1
Case 7:17-cv-08943-CS-JCM Document 569 Filed 05/27/20 Page 2 of 2



                                    randall.levine@morganlewis.com

                                    William S.D. Cravens
                                    Clara Kollm
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    T: (202) 739-3000
                                    F: (202) 739-3001
                                    william.cravens@morganlewis.com
                                    clara.kollm@morganlewis.com

                                Counsel for Defendant East Ramapo Central
                                    School District




                                2
